— Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about July 14, 2011, which confirmed the Support Magistrate’s finding that respondent-appellant had willfully failed to comply with his support obligations, adopted the Magistrate’s recommendation of six months’ incarceration, but suspended imposition of this sentence pending further order of the court and placed respondent on probation, and admonished him to pay $10,000 by the next court date and keep current on the 2011-2012 support obligation or lose his probationary status, unanimously affirmed, without costs. Appeal from amended order, Family Court, New York County (Karen D. Kolomechuk, S.M.), entered on or about July 14, 2011, which ordered respondent to pay $27,499.56 for his daughter’s 2010-2011 tuition and $10,000 to petitioner to reimburse her for payments of $18,196.49 towards the child’s 2009-2010 tuition, and amended order, same court and Magistrate, entered on or about the same date, directing entry of judgment in petitioner’s favor in the amount of $27,499.56, unanimously dismissed, without costs.
No appeal lies from the amended orders of the Support Magistrate, as respondent failed to submit objections to the orders to a Family Court Judge (Family Ct Act § 439 [e]; Matter of Prill v Mandell, 237 AD2d 445, 446 [2d Dept 1997]; Matter of Werner v Werner, 130 AD2d 754 [2d Dept 1987]).
Respondent received meaningful representation throughout the proceedings, and he did not suffer actual prejudice as a *431result of the claimed deficiencies (see Matter of Kemp v Kemp, 19 AD3d 748, 751 [3d Dept 2005], lv denied 5 NY3d 707 [2005]). Indeed, the Support Magistrate’s findings would not have been overturned, even if counsel had filed objections to the Magistrate’s March 2011 orders. Concur — Mazzarelli, J.E, Friedman, Catterson, Renwick and Freedman, JJ.